*319Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered on or about May 9, 2003, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
While plaintiffs physician appears to rely on MRIs in concluding that plaintiff “has sustained permanent partial functional impairment of the lumbar spine, spinal roots and knees,” he simply fails to indicate the extent or degree of any resulting physical limitations (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350 [2002]). Indeed, from the report, it does not appear that plaintiff has lost any normal range of motion in his supposedly injured back and knees. Concerning the scar above his eye, plaintiff offers no medical evidence as to its severity, and, moreover, upon review of the photographs that plaintiff submitted, the scar does not constitute a “significant disfigurement” within the meaning of the statute (see Hutchinson v Beth Cab. Corp., 207 AD2d 283, 283 [1994]). Concur—Mazzarelli, J.P., Andrias, Sullivan, Lerner and Gonzalez, JJ.